Exhibit 10.2


June 13, 2016


Mr. Donnie Smith


Dear Donnie:


The purpose of this letter is to confirm our understanding regarding certain
changes to your employment relationship with Tyson Foods, Inc., a Delaware
Corporation, and its subsidiaries (the "Company").


The parties hereby agree that your relinquishment of the title of President of
the Company and the subsequent appointment of another President of the Company,
and any changes in duties, responsibilities, or reporting structures as a result
of such relinquishment in title or appointment, will not constitute a “Good
Reason” event or a breach of any provision of any agreement to which you and the
Company are a party, including, without limitation, that certain Employment
Agreement between you and the Company, dated November 19, 2015 (the
"Agreement"). For the avoidance of doubt, you are not waiving your right to
claim that any other actions or any subsequent demotion may constitute a “Good
Reason” event under the Agreement.


Except as explicitly set forth herein, all other terms and conditions contained
in the Agreement will remain in full force and effect.


This letter and the Agreement contain the entire understanding between the
parties on the subjects covered here and supersede all prior agreements,
arrangements and understandings, whether written or oral, regarding the subjects
covered here. The Agreement and this letter may not be changed, nor may any of
their provisions be waived, orally, but may only be changed in writing signed by
both parties. You agree and acknowledge that the parties hereto have been
provided with the opportunity to consult with counsel regarding the provisions
of this letter.




Very truly yours,


Tyson Foods, Inc.




By:    /s/ Brad T. Sauer
Name: Brad T. Sauer
Title: Chairman, Compensation and Leadership Development Committee


ACCEPTED AND AGREED TO:


/s/ Donnie Smith    
Donnie Smith
Date: June 13, 2016





